Citation Nr: 1750788	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  10-32 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for diabetes mellitus (diabetes).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Meehan, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1981 to May 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an July 2009 rating decision of the VA Regional Office (RO) in Nashville, Tennessee which, in pertinent part, denied service connection for diabetes.

In November 2014, the Board remanded the appeal to provide the Veteran a Board hearing.  Pursuant to the November 2014 remand instructions, the Veteran was afforded a Board hearing in December 2015.  The Veteran testified via videoconference before the undersigned Veterans Law Judge (VLJ) in Nashville, Tennessee.  The hearing transcript has been associated with the record.  The appeal now returns before the Board.


FINDINGS OF FACT

1. The Veteran is currently diagnosed with diabetes.

2.  Symptoms of diabetes began during active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for diabetes have been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

      Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014);	          38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The instant decision grants service connection for diabetes, which is a complete grant of the issue on appeal.  As such, no further discussion of VA's duties to notify and to assist is necessary.

      Service Connection for Diabetes

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1131; 
38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with diabetes.  Diabetes is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).
The Veteran has advanced that diabetes is due to military service.  Specifically, the Veteran reports that symptoms of urinary incontinence, syncope due to fluctuation in sugar levels, and frequent thirst first began during active duty service.  

As an initial matter, the Board finds that the Veteran is diagnosed and currently seeking treatment for diabetes at a VA medical center.  The Veteran has reported different timeframes as to when a diagnosis of diabetes was first provided.  The timeframes include an in-service diagnosis of diabetes, an in-service diagnosis of borderline diabetes, a diagnosis of diabetes within one year of discharge from service, and a diagnosis of diabetes at two differing dates in 2003.  The VA treatment (medical) records show a history of active treatment for diabetes, regardless of the precise date of onset.  For example, a VA medical record dated August 2017 shows treatment with an oral agent of insulin for diabetic therapy.  

With regard to the question of onset of diabetes symptoms during service, on the December 1980 report of medical history at service enlistment, the Veteran reported no dizziness or fainting spells, no frequent or painful urination, no sugar or albumin in urine, and no periods of unconsciousness.  The Veteran also wrote, "I am in good health."  

After carefully reviewing the record, the Board determines that the weight of the evidence is evenly balanced regarding whether diabetes began during active service.  The record contains two conflicting medical notations in this regard, with a  documentation of full-fledged diabetes, and a later documentation of only borderline diabetes; however, the record also contains consistently documented symptoms throughout the entirety of the Veteran's period of active duty service.  Service treatment records reveal clinically documented symptoms that include syncope, low blood sugar, urinary frequency, and headaches.  A June 1981 medical record indicates that the Veteran was treated at the emergency room after having passed out at the barracks.  It was noted in the record that the Veteran was a diabetic, and that the diabetes was controlled by diet.  An October 1984 service treatment record entry indicated symptoms of urinary frequency, low blood sugar, cephalgia, and borderline diabetes.

At the December 2015 Board hearing, the Veteran testified that a diagnosis of "borderline diabetes" was provided during service, and that treatment with medication was first provided by a private treatment facility within one year of discharge from service.  The Veteran has not identified these private treatment records, and as such, they are not associated with claims folder.  

Resolving reasonable doubt in the favor of the Veteran, the Board finds that symptoms of diabetes began during service that were later diagnosed as diabetes; therefore, service connection for diabetes is warranted as directly incurred in active service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent to report in-service and post-service symptoms such as dizziness, loss of balance, hearing trouble, stumbling and falling, and tinnitus that were later diagnosed as Meniere's disease); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay evidence may establish symptoms that later support a diagnosis by a medical professional).  Because the Board is granting service connection on a direct basis, all other theories of entitlement to service connection, including presumptively as a chronic disease, are rendered moot.


ORDER

Service connection for diabetes is granted.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


